Citation Nr: 0832885	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-19 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for sinusitis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from January 
1991 to June 1991, from January 1992 to April 1993 and on 
active duty from August 1996 to April 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
RO in St. Louis, Missouri, which, in pertinent part, denied 
service connection for tinnitus.  The veteran relocated and 
her claim is now being addressed by the RO in Milwaukee, 
Wisconsin.  

The veteran testified before a Decision Review Officer at an 
October 2005 hearing at the RO.  A transcript has been 
associated with the file.  At that time, the veteran withdrew 
her service connection claims for tooth and gum disorders.  
Those issues are not before the Board.  See 38 C.F.R. 
§ 20.204 (2007).

The Board received evidence directly from veteran in April 
2008, which consists of recent VA treatment records.  There 
is no reference to tinnitus in those records, which is the 
only issue that the Board will decide.  As such, the evidence 
is not relevant, and the file need not be returned to the RO 
for initial consideration.  See 38 C.F.R. § 20.1304(c) (2007) 
(any pertinent evidence accepted directly at the Board must 
be referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant).

The veteran had been represented during the course of this 
appeal by the Veterans of Foreign Wars of the United States, 
Inc.  She submitted an April 2008 statement revoking the 
power of attorney in favor of the VFW.  She is currently 
unrepresented.  See 38 C.F.R. § 20.607 (2007).

In November 2006, the veteran brought claims for service 
connection for stomach ulcers and headaches.  The RO has not 
addressed these issues.  They are REFERRED to the RO for 
appropriate action.  


The veteran also brought a petition to reopen a claim for 
hypothyroidism in May 2007.  The claim had been previously 
denied in October 2002.  Meanwhile, the RO granted service 
connection for hyperthyroidism in a November 2007 rating 
decision.  The Board notes that the RO assigned a 
noncompensable rating under Diagnostic Code 7901 pertaining 
to toxic adenoma of the thyroid gland, but also appeared to 
referr to diagnostic criteria relating to hypothyroidism in 
determining the veteran's initial rating.  The RO should 
reconcile this matter to include whether service connection 
was established for hyperthyroidism or hypothyroidism.  If it 
is determined that service connection was granted for 
hypothyroidism, the RO should construe the January 2008 
statement in which she requested that her claim for 
hypothyroidism be added to her claims pending before the 
Board, as a NOD with the November 2007 rating decision.  If 
not, the RO is instructed to adjudicate the petition to 
reopen a claim of service connection for hypothyroidism in 
the first instance. 

The issue of a compensable rating for sinusitis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran does not have a current diagnosis of tinnitus; 
and there is no evidence tinnitus to a disease or injury in 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's tinnitus claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2001 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
at no time referenced outstanding records that she wanted VA 
to obtain or that she felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The veteran was provided a May 2006 VA examination in 
connection with this claim.  At the examination, the veteran 
denied having tinnitus and complained of pain and popping in 
her ears.  The veteran's VA treatment records from March 2005 
reflect that the veteran denied having tinnitus on 
questioning by a provider.  The veteran testified before the 
RO that she began experiencing tinnitus during service, but 
there is no other indication in the file that she has the 
disorder.  As these examinations are current, thorough and 
focus on the specific disability and conform to the veteran's 
service treatment records, the Board finds that the 
preponderance of the medical evidence is against a current 
diagnosis of the claimed disorder.  Further examination is 
not required.  See McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that she has tinnitus as a result of 
service.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran testified before the RO that she began noticing 
tinnitus following live fire exercises.  She specifically 
points to staying near ranges without hearing protection in 
1991 and 1996.  

The veteran's service treatment records are, however, 
entirely silent for tinnitus complaints or diagnosis.  The 
veteran's periodic examinations, including enlistment 
examination, from November 1990, September 1994 and April 
1996, make no mention of a ear disorder.  There is no entry 
from her numerous service treatment records that mentions 
tinnitus or tinnitus-like symptoms.  At the veteran's April 
1997 separation examination, the veteran complained of ear 
problems, "crackling, trouble pressurizing" that were not 
noted on the examination report.  This constitutes the sole 
reference that could be construed as tinnitus-like symptoms 
in her service treatment records.  

In April 2005, the veteran submitted a statement listing all 
of her problems.  Tinnitus was not on the list, but an 
Eustachian tube disorder was, which conforms to the 
pressurization complaints from the 1997 separation 
examination report.  In reviewing the veteran's current VA 
treatment records, the Board notes that there are no 
complaints of ongoing tinnitus.  The veteran also denied 
tinnitus at a May 2006 VA examination.  

The Board finds that the veteran did not incur or aggravate 
tinnitus during active service.  The only evidence to show 
that the veteran has tinnitus is her testimony, which is 
contradicted by her statements to medical providers.  This 
renders her statements inherently unreliable.  The remaining 
evidence, including VA treatment records and her Social 
Security Administration file, does not show complaints of 
tinnitus.  The Board finds that the preponderance of the 
evidence is against a current diagnosis of tinnitus.  As 
such, service connection must fail.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.

REMAND

The veteran brought a service connection claim for sinusitis.  
In a November 2007 decision, the RO granted service 
connection for sinusitis and assigned a noncompensable 
rating.  The veteran submitted a January 2008 Notice of 
Disagreement on the sinusitis rating claim.  The claim must 
be remanded to allow the RO to provide the veteran with a 
statement of the case (SOC) on this issue.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, the issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.  



Accordingly, the case is REMANDED for the following action:

Provide the veteran with a statement of 
the case as to the issue of a higher 
initial evaluation for sinusitis.  The 
veteran should be informed that she must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


